Citation Nr: 0732070	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-30 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
complex regional pain syndrome of the left foot, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1988 to May 2001.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.

Service connection was granted for migraine headaches in an 
October 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  A 10 percent 
disability rating was assigned.  The disability rating was 
increased to 30 percent in an August 2005 RO rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the RO 
which continued the 30 percent disability rating for migraine 
headaches and granted service connection for complex regional 
pain syndrome of the left foot, rated as 10 percent 
disabling. 

In August 2007, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are 
manifested by pain, nausea, vomiting, sensitivity to light 
and sound; the headaches produce severe and prolonged 
prostrating attacks resulting in severe economic 
inadaptability. 

2.  The veteran's service-connected complex regional pain 
syndrome of the left foot is manifested by pain, sensitivity 
to touch and decreased mobility. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

2.  The criteria for an increased disability rating for 
service-connected complex regional pain syndrome of the left 
foot, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for service-connected migraine headaches and complex regional 
pain syndrome of the left foot, currently rated 30 percent 
and 10 percent disabling, respectively.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated January 31, 2006, including a request for evidence 
showing "that your service-connected condition has gotten 
worse." 

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
January 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist her with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, such as records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The January 2006 letter further emphasized:  "You must give 
us enough information about the evidence so that we can 
request it form the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in the original].

The Board notes that the January 2006 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 notice letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records, and has provided a VA examination.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  
She exercised the option of a personal hearing and was 
afforded one in August 2007 as detailed in the Introduction.  
Accordingly, the Board will proceed to a decision.  



1.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006). 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quoted Diagnostic 
Code 8100 verbatim but did not specifically address the 
matter of what is a prostrating attack.  According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, Diagnostic Code 8100 [migraines] is deemed by 
the Board to be the most appropriate, primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (migraines).  This is the currently assigned 
Diagnostic Code and the veteran has not argued that it is 
inappropriate.  Accordingly, the veteran's disability will 
continue to be rated under Diagnostic Code 8100.   

Schedular rating 

The veteran is seeking entitlement to an increased rating for 
her service-connected migraine headaches, currently evaluated 
as 30 percent disabling.  As was stated in the law and 
regulations section above, in order to meet the criteria for 
the next higher 50 percent disability rating there must be 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

During  March 2006 VA examination, the veteran complained of 
severe migraine headaches occurring four to five times a 
month.  Medical records indicate that these migraines 
typically last between 5-6 hours but have lasted as long as 
12 hours.  Symptoms include pain, nausea, vomiting and 
sensitivity to light and sound.  See, e.g., VA outpatient 
treatment records dated March 10, 2005.  The evidence of 
record indicates that the severity of the veteran's migraine 
headaches causes her to miss work.  

Based on the forgoing evidence, which is uncontroverted, the 
Board finds that the veteran's migraine headaches are "very 
frequently completely prostrating and prolonged" since they 
occur on a weekly or greater basis, typically last 4-6 hours 
and produce nausea, vomiting, sensitivity to light and sound 
resulting in the veteran's inability to remain at work.  The 
Board further finds that the veteran's migraine headaches are 
also "productive of severe economic inadaptability" based 
and the amount of time the veteran has been absent from work 
due to her migraine headaches, 36 days annually.  Cf. Pierce 
v. Principi, 18 Vet. App. 440 (2004).

Therefore, the criteria for a 50 percent disability rating 
have been met or nearly approximated.  The benefit sought on 
appeal is accordingly granted.

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration an extraschedular rating in a common 
discussion below.

2.  Entitlement to an increased rating for service-connected 
complex regional pain syndrome of the left foot, currently 
evaluated as 10 percent disabling. 

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set for above and need not be 
repeated.

Specific rating criteria

The veteran's service-connected complex regional pain 
syndrome of the left foot is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 [foot injuries, other] (2006).  



Under Diagnostic Code 5284, foot injuries are rated as 
follows:

	Severe			30% 
	Moderately severe	20% 
	Moderate		10% 
	Note: With actual loss of use of the foot, rate 40%.

The Board notes that words such as "moderate", "moderately 
severe" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006).

Analysis

Assignment of diagnostic code

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case." Butts, supra.  In this case the veteran's service-
connected complex regional pain syndrome has been rated under 
Diagnostic Code 5284 [foot injuries, other].  

After a review of the evidence, the Board has determined that 
the most appropriate diagnostic code for evaluation of the 
veteran's service-connected complex regional pain syndrome of 
the left foot is the code it is currently rated under, 
Diagnostic Code 5284.  Diagnostic Code 5284 is applicable in 
this case, as it is a "catch-all" provision which provides 
rating criteria for unspecified foot disability.  Because 
there is no specific diagnostic code for complex regional 
pain syndrome, Diagnostic Code 5284 is appropriate in this 
case.

The Board can identify nothing in the evidence to suggest 
that any other diagnostic code or codes would be more 
appropriate, and the veteran has not requested that any other 
diagnostic code be used.

Mittleider concerns 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to complex regional pain 
syndrome, the veteran has been service-connected for several 
other left ankle and foot disabilities, including left ankle 
fracture residuals with episodes of musculoligamentous 
strains; bunionectomy residuals of the left big toe with 
evidence of post surgical changes of the first metatarsal 
head and a history of neuroma in the left foot, and a scar of 
the left big toe due to a bunionectomy.  Each disability is 
currently rated 10 percent disabling.  Additionally, the 
veteran has been diagnosed with pes cavus in May 2005 and a 
stress fracture of her left 2-4 metatarsals in March 2006. 

The medical evidence of record does not draw any distinction 
regarding pain associated with the veteran's complex regional 
pain syndrome of the left foot vis a vis pain symptomatology 
associated with the various other disorders of he left foot 
and ankle, and it appears that such distinction is impossible 
as a practical matter. The Board will therefore assume that 
all left foot pain is due to the complex regional pain 
syndrome.

Schedular rating

The veteran's left foot disability is currently rated as 10 
percent disabling under Diagnostic Code 5284.  A 10 percent 
rating contemplates a moderate impairment.  An increased 
rating, to 20 percent, would be appropriate if this 
disability is shown to be productive of impairment that could 
be considered moderately severe in nature. 

During the March 2006 VA examination the veteran complained 
that she experienced pain in her left foot.  Upon examination 
the veteran's foot was not swollen, she had no stiffness, 
redness, weakness, heat, spasm, incoordination, toe deformity 
or calluses.  The veteran acknowledged using orthopedic shoes 
but did not use an assistive device for walking.  The VA 
examiner noted that the veteran did not display any edema, 
effusion or abnormal motion in her foot. 

Taking into consideration the evidence of record, the Board 
finds that the veteran's service-connected left foot 
disability is most appropriately described as moderate.  
There is no objective evidence of any specific symptomatology 
other than pain. The veteran's foot pain does not appear to 
preclude or significantly limit ambulation; indeed, as noted 
above the veteran is able to walk without an assistive 
device.  Based on this record, the Board finds that the 
veteran's service-connected left foot disability is 10 
percent disabling.

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2006).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 at 11 (1996).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left foot disability has not changed appreciably since the 
veteran filed her claim.  There are no medical findings and 
no other evidence which would allow for the assignment of 
higher compensable disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
was properly assigned for the entire period from the date of 
service connection, April 6, 2006. 

Conclusion

For reasons and bases expressed above, the Board concludes 
that the veteran is appropriately assigned a 10 percent 
rating, and no more, for her service-connected complex 
regional pain syndrome of the left foot.  The benefit sought 
on appeal is denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to any of the 
disabilities here on appeal, and neither has the veteran.  
The record does not show that the veteran has required 
frequent hospitalizations for her migraine headaches.  The 
records also do not show hospitalization for complex regional 
pain syndrome.   Additionally, there is not shown to be 
evidence of marked interference with employment due to her 
complex regional pain syndrome of the left foot.  

With respect to the service-connected migraine headaches, as 
discussed above, the schedular criteria for a disability 
rating at the 50 percent level for migraine headaches 
specifically reflects severe economic inadaptability.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
veteran and her representative have pointed to none.  

For these reasons, the Board has determined that referral of 
either service-connected disability for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an increased rating, 50 percent, for service-
connected migraine headaches is granted, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased rating for service-connected 
complex regional pain syndrome of the left foot is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


 Department of Veterans Affairs


